Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-22-00315-CR

                                    John A. PEREZ,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021CR9852
                     Honorable Stephanie R. Boyd, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED August 31, 2022.



                                            Irene Rios, Justice